 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGoren Printing Co., Inc. and John P. Carter, Jr.and Graphic Communications InternationalUnion, Boston Local No. 600, AFL-CIO-CLC.Cases 1-CA-23817, 1-CA-23839, and 1-CA-2399629 May 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 20 November 1986 Administrative LawJudge Walter H. Maloney, Jr. issued the attacheddecision.' The Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order3as modified.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 5."5. By failing to bargain collectively in goodfaith with the Graphic Communications Interna-tional Union, Boston Local No. 600, AFL-CIO-CLC, the Respondent violated Section 8(a)(5) ofthe Act."REMEDYHaving found that the Respondent has commit-ted various unfair labor practices, we shall order itto cease and desist therefrom and to take other af-The judge inadvertently stated that "Goren was offered reinstate-ment to his job and was working at the time of the hearing in this case."Carter should be substituted for Goren The judge also inadvertentlystated that the Union filed a second amended charge in Case 1-CA-23817on 10 July 1986 In fact it was Carter who filed this second amendedcharge2 In finding that the Respondent's economic defense was a pretext, thejudge relied, Inter aim, on the Respondent's hiring of a new employee(Newhall) "Just" before Vacca's discharge The record, however, is notclear as to exactly when Newhall was hired Thus, we rely on the otherreasons set forth in the Judge's decision to reach the finding that the Re-spondent's economic defense was a pretext Additionally, we find it un-necessary to decide whether the Respondent's discharge of employeeCarter resulted in a repudiation of the collective-bargaining agreement'sdischarge, disciplinary, and layoff provisions.3 In his Order the Judge requires the Respondent to offer reinstatementto employees Carter and Vacca It appears, however, that offers of rein-statement were made to both of these employees and that Carter accept-ed the offer and, in fact, was working for the Respondent at the time ofthe hearing in this case. Consequently, we have deleted from the Orderthe requirement that the Respondent offer Carter and Vacca reinstate-ment We have also deleted the visitatorial clause from the Order as wesee no need for such a clause under the circumstances of this case Final-ly, we have corrected the Order to reflect that the Respondent shouldcease and desist from discharging or disciplining employees because theyhave given testimony under the National Labor Relations Act284 NLRB No. 4firmative action to effectuate the policies of theAct. Since the violations of the Act found hereinrepeat violations found in an earlier case and arepervasive, demonstrating a tendency on the part ofthe Respondent to behave in total disregard for therights of its employees and its obligations under thelaw, we shall order a broad 8(a)(1) remedy toenjoin any and all violations of that section of theAct. Hickmott Foods, 242 NLRB 1357 (1979). Weshall also order that the Respondent make wholeemployees John Carter and James Vacca for anyloss of pay or benefits they suffered by reason ofthe discrimination found herein as prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), with in-terest as prescribed to be computed in the mannerprescribed in New Horizons for the Retarded.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Goren Printing Co.,Inc., Boston, Massachusetts, its officers, agents,successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively in good faithwith Graphic Communications International Union,Boston Local No. 600, AFL-CIO-CLC, as the ex-clusive collective-bargaining representative of thepressmen, cutters, and other associated employeesemployed by the Respondent at its Boston, Massa-chusetts shop.(b)Discharging or disciplining employees be-cause they have given testimony under the Nation-al Labor Relations Act.(c)Discouraging membership in or activities onbehalf of Graphic Communications InternationalUnion, Boston Local No. 600, AFL-CIO-CLC, orany other labor organization, by discharging em-ployees or otherwise discriminating against them intheir hire or tenure.(d)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Make John Carter and James Vacca wholefor any loss of pay or other benefits which theyhave suffered by reason of the discrimination foundherein, in the manner described above in theremedy section.4 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.0 • 6621. GOREN PRINTING CO.31(b)On request bargain collectively in good faithwith Graphic Communications International Union,Boston Local No. 600, AFL-CIO-CLC, as the ex-clusive collective-bargaining representative of thepressmen, cutters, and other associated employeesemployed by the Respondent at its Boston, Massa-chusetts shop.(c)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at the Respondent's Boston, Massachu-setts shop copies of the attached notice marked"Appendix."5 Copies of the notice, on forms pro-vided by the Regional Director for Region 1, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively ingood faith with Graphic Communications Interna-tional Union, Boston Local No. 600, AFL-CIO-CLC, as the exclusive collective-bargaining repre-sentative of our shop employees.WE WILL NOT discharge or discipline employeesbecause they have given testimony under the Na-tional Labor Relations Act.WE WILL NOT discourage membership in or ac-tivities on behalf of the above-mentioned Union, orany other labor organization, by discharging em-ployees or otherwise discriminating against them intheir hire and tenure.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively ingood faith with Graphic Communications Interna-tional Union, Boston Local No. 600, AFL-CIO-CLC, as the collective-bargaining representative ofthe pressmen, cutters, and other associated employ-ees employed by us at our Boston, Massachusettsshop.WE WILL make John Carter and James Vaccawhole for any loss of pay or benefit which theyhave suffered by reason of the discrimination foundin this case, plus interest.WE WILL notify John Carter and James Vaccathat we have removed from our files any referenceto their discharges and that their discharges willnot be used against them in any way.GOREN PRINTING CO., INC.Ronald S. Cohen, Esq., for the General Counsel.Russell Goren, of Boston, Massachusetts, for the Re-spondent.George 1. Carlsen, of Revere, Massachusetts, for theCharging Party.DECISIONSTATEMENT OF THE CASEThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Boston, Mas-sachusetts, on a consolidated unfair labot practice com-plaint,' issued by the Regional Director for Region 1The principal docket entries in this case are as followsCharge filed against Respondent by John Carter, an individual, in Case1-CA-23817, on May 6, 1986, and amended charge filed on June 12,1986, charge filed against Respondent by Boston Local No. 600, GraphicCommunications International Union, Boston Local No 600, AFL-CIO-Continued 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand amended at the hearing, which alleges that Respond-ent Goren Printing Co., Inc.,2 violated Section 8(a)(1),(3), (4), and (5) of the Act. More particularly, the amend-ed consolidated complaint alleges that the Respondentdischarged John Carter and James Vacca because oftheir membership in and activities on behalf of theUnion. In the case of Carter, the complaint further al-leges that the discharge was prompted, in part, by thefact that Carter testified against the Respondent in anearlier unfair labor practice case. The complaint also al-leges specific acts and omissions on the part of the Re-spondent evidencing a refusal to bargain with the Unionin good faith and that the Respondent unilaterallychanged the disciplinary, discharge, and layoff proce-dures set forth in a contract with the Union without bar-gaining with the Union over those changes. The Re-spondent denies these allegations, claiming in the alterna-tive that Carter was discharged because of economicconditions and because of various acts of misconduct,and that Vacca was laid off because of adverse economicconditions. On these contentions, the issues were joined.3I. THE UNFAIR LABOR PRACTICE CHARGES ALLEGEDGoren Printing Co. is a small commercial printingcompany owned by its president, Russell Goren, and hisfather and brother. Russell Goren is the sole operatingprincipal. On March 20, 1984, the Union was certified asbargaining agent for its approximately seven pressmen,strippers, layout artists, and cutters. In the 2-1/2 yearsthat have elapsed since the Union was certified, the Re-spondent has been in almost continuous litigation beforethe Board. The instant case is the third that has gone tohearing.In Goren Printing I, the Respondent was charged withcertain violations of Section 8(a)(1) and (5) of the Act.After a hearing on July 25, 1985, before AdministrativeLaw Judge Martin Linsky, the Respondent was foundguilty of refusing to sign a collective-bargaining agree-ment that it had orally agreed to with the Union, bypass-ing the Union, and changing the terms and conditions ofemployment of employees with respect to extra time al-lowed for lunch on paydays, failing to pay performanceCLC, in Case 1-CA-23839, on May 12, 1986, consolidated complaintissued by Regional Director for Region 1, against the Respondent onJune 20, 1986; Respondent's answer filed on June 30, 1986; secondamended charge filed by Union against Respondent in Case 1-CA-23817,on July 10, 1986; amended consolidated complaint issued by Regional Di-rector for Region 1, against the Respondent on July 16, 1986, chargefiled against the Respondent by Union in Case 1-CA-23996, on June 30,1986, and amended charge filed on August 15, 1986; amended consolidat-ed complaint issued by Regional Director for Region 1, against Respond-ent in all three cases on August 27, 1986, Respondent's answer filed onSeptember 8, 1986; hearing held in Boston, Massachusetts, on September22 and 23, 1986.2 The Respondent admits, and I find, that it is a corporation that main-tains an office and place of business in Boston, Massachusetts, where it isengaged in the commercial printing business. During the preceding 12months, it derived gross revenues at the aforementioned place of businessin excess of $500,000, and purchased goods and materials valued in excessof $50,000 from firms and individuals in Massachusetts that, in turn, pur-chased them from points and places located outside the Commonwealthof Massachusetts. Accordingly, the Respondent is an employer engagedin commerce within the meaning of Sec 2(2), (6), and (7) of the Act. TheUnion is a labor organization within the meaning of Sec 2(5) of the Act3 Errors in the transcript have been noted and correctedbonuses, issuing verbal and written warnings in violationof the collective-bargaining agreement, threatening to de-prive employees of certain benefits, and threatening uni-lateral changes in the terms and conditions of employ-ment at or near the termination date of the agreement.Part of the remedy adopted by the Board in its order,dated June 26, 1986, was to remove from the personnelrecords of Charging Party John Carter and other em-ployees certain unlawful warnings that had been given tothem. (280 NLRB 1120 (1986).)While Goren Printing I was pending before the Boardon exceptions, Respondent was the subject of a secondunfair labor practice complaint that was heard on March6, 1986, by Administrative Law Judge Harold Bernard.This case is still pending. In Goren Printing II, the Re-spondent was charged with further violations of Section8(a)(1) and (5) of the Act. (Case 1-CA-23359.) The com-plaint therein alleged that in the late summer and fall of1985, the Respondent unilaterally terminated insurancebenefits, unilaterally granted wage increases to unit em-ployees, unilaterally ceased granting performance bo-nuses, and unilaterally changed its policy on pay rateprogressions, all in violation of its duty to bargain collec-tively with the Union. The complaint also alleges thatthe Respondent violated its duty to bargain by refusingto furnish the Union with relevant information and bystalling negotiations.The events in this case began to unfold shortly afterthe close of the hearing in Goren Printing II. On August15, 1984, the parties orally agreed to a contract coveringthe pressmen bargaining unit. The Board's Order, datedJune 26, 1986, directed the Respondent to execute thatcontract and to give it retroactive effect to August 9,1984.4 The contract in question expired on August 8,1985.Sometime thereafter, negotiations began for a secondcontract. No contract has been agreed to and no bargain-ing sessions have taken place since the hearing in GorenPrinting II in early March 1986. On March 31 Goren andGeorge J. Carlsen, the Union's acting president and ne-gotiator, spoke briefly over the telephone. One of thesubjects of the conversation was arranging a meetingdate for negotiations. Goren said he would call Carlsento fix a meeting date. On April 7 Carlsen wrote Goren,stating that he had been waiting for a call from Gorenbut, not surprisingly, no call had come. He sent Goren aunion counterproposal to a written proposal that Gorenhad given Carlsen a month earlier. On April 16 Gorenphoned Carlsen to say that the Union's April 7 counter-proposal was ridiculous, that he was tired of negotiating,and that "Carlsen's people" should get ready to go onstrike. Carlsen's reply was that he was aware that theCompany was in fact owned by three individuals, notjust Russell Goren, and that before calling a strike hewould first contact Russell Goren's father and brother,4 As more fully set forth in Judge Lmsky's decision, the contract inquestion was executed on January 22, 1985, as a part of a settlementagreement in Goren Printing I However, because that settlement agree-ment was not honored by the Respondent, it was set aside, and a require-ment to execute that agreement was incorporated in the Order that theBoard eventually Issued GOREN PRINTING CO33and notify the Company's customers. Russell Goren de-manded that Carlsen refrain from speaking with hisbrother. He stated that he was involved in an evictionproceeding, apparently in landlord and tenant court, andasked Carlse,n to hold off until after a hearing in thatcase that was scheduled for May 3. He promised to for-ward Carlsen a counterproposal at that time and Carlsenagreed. On May 6 Carlsen called Goren and asked aboutthe promised counterproposal. Goren told him that theeviction hearing had been postponed until May 15 andthat he would send a proposal to him at that time "if heever got back to him at all." Carlsen's reply was that hewould speak to Shop Steward Dan Smith concerning thefeelings of the members of the bargaining unit. No coun-terproposal was sent to Carlsen by Goren.During the summer, Carlsen phoned Goren severaltimes without success for the purpose of setting a datefor negotiations. Sometimes these conversations tookplace in conjunction with discussions about the Vaccaand Carter terminations. When pressed for contract pro-posals, Goren's reply was always that he did not havetime to formulate any proposals. On August 19, about amonth in advance of the hearing in this case, Goren sentCarlsen a note stating that he would be glad to meetwith Carlsen any time at the latter's convenience. OnAugust 25 Carlsen responded in writing, suggesting thatthey meet at the Union's office in Revere at 11 a.m., oneither September 4 or 5. On September 3 Carlsen phonedGoren to remind him that he was holding those datesopen for negotiations. Goren said that he could not meeton September 4 but agreed to do so at 11 a.m., on Sep-tember 5. Late in the afternoon of September 4, Gorencalled Carlsen and canceled the meeting that had beenset for the following morning. Carlsen complained thathe had held these two dates open for Goren and couldnot meet with him for the next 2 weeks because of othernegotiations in which he was involved. As of the time ofthe hearing in this case on September 22 and 23, no datehad been set for further negotiations.While Goren and Carlsen were having their difficultieson the bargaining front, events were taking place at theshop and elsewhere that exacerbated relations betweenthe parties. As indicated above, Carter testified in sup-port of the complaint at the unfair labor practice hearingin Goren Printing II, which took place on March 6. Atthat hearing, Goren represented the Company, as he didin this proceeding, without the assistance of an attorney.The confrontation between Carter, the witness, andGoren, the advocate, was a nasty, contentious one.Under the guise of cross-examining Carter, Goren statedfor the record that a portion of Carter's testimony con-cerning the date when Carter became a cutter and Solnaoperator was "a lie." Goren argued with Carter concern-ing certain written entries on Carter's timecard, askedCarter questions in which he accused Carter of alteringhis timecard by filling it out in ink, and argued withCarter about erasures on Carter's timecard, and whetherCarter had left the shop on various occasions beforecompleting an 8-hour shift. For his part, Carter gave noquarter and strongly disputed Goren's statements and im-plications from the witness stand.On Friday, May 2, just before he was scheduled totake a week's vacation, Carter was told by Goren thatthe latter wanted to speak to him before he left. At theend of the shift, Goren called off the meeting, statingthat he was busy at the time. On the following morning,a Saturday, Goren phoned Carter and asked him to cometo the shop. At this meeting Goren fired Carter. He toldCarter that he was terminating him for economic rea-sons, stating that he was experiencing cash flow prob-lems. Carter replied that Goren's statements did notmake sense inasmuch as he was the lowest paid employ-ee in the shop. Goren then added other reasons. On thefollowing Monday morning, the parties met again atCarter's request. On this occasion, Shop Steward Smithwas present. In Smith's presence, Carter asked Gorenwhy he had fired him. Goren replied that he was tryingto expand his sales force and that he had to reduce thecomplement of shop employees in order to do so. Headded that if the salesmen were able to bring in morework Carter could return to the shop at a later date.Goren stated that money was tight so he was going toget rid of the employee who was guilty of the most con-tract violations. As Goren put it to Carter, "I haveplenty against you to fire you and somebody has to go.You're the one who is going." Carter argued that if eco-nomic reasons were what prompted the layoff, he wasnot the one who should have been selected because hehad more seniority than anyone else in the shop exceptJoe Estella and Dan Smith. Smith argued that if Gorenwas basing the discharge on Carter's violations of thecontract Goren still could not prevail because the NLRBhad ruled that some of his citations against Carter hadbeen given in violation of the law. Goren's reply wasthat the NLRB judge could not do anything about it be-cause the case in question (Goren Printing I) was onappeal. In a letter to the Union, dated May 6, Goren toldCarlsen that Carter's employment had been terminated"due to repeated and numerous violations of the unioncontract." Goren was offered reinstatement to his jobabout July 23 and was working at the time of the hear-ing in this case.In mid-May Pressman James Vacca had a brief con-versation with Goren at the shop just before Vacca wasscheduled to go on vacation. Goren asked Vacca if heliked his job. Vacca replied that he did not like the wayGoren was going about negotiating a contract, and statedfurther that he thought that he was being treated unfair-ly, arguing that Goren had asked him to work harderwhen salesmen began to bring in more work when, inVacca's estimation, Goren should have asked Carter tocome back to work. Vacca also asked Goren for moremoney because he felt he was falling behind financially.Goren replied that if Vacca would work harder hewould discuss a raise with him after the latter got backfrom vacation, and they could then call in Carlsen orSmith to ratify any agreement they might make. Vaccasaid that this was not the way to give raises and toldGoren he should be negotiating with the Union for theentire shop.On June 5, shortly after Vacca returned from vacation,Goren called Vacca into the office and told him that he 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas letting him go. He offered Vacca the option of leav-ing immediately or of staying on until he found anotherjob. Vacca asked Goren if he was being fired. Goren re-plied, "No, I'm laying you off at this time." Vacca optedfor an immediate layoff in preference to resigning atsome future point in time, whereupon Goren pulled threechecks out of his desk drawer and handed them toVacca. One check was for a week's pay that was dueand owing, a second check was for a day's pay, and thethird was for accrued vacation pay. Vacca took themand left. Later in the day, Smith asked Goren if he hadfired Vacca. Goren replied that he had done so. On July17 Vacca received a letter from Goren offering him rein-statement. Vacca declined to return.II. ANALYSIS AND CONCLUSIONSAny evaluation of Goren's behavior, as it has unfoldedin this record, must begin with an assessment of Goren'sbasic attitude toward the unionization of his shop. Thisevent took place in the spring of 1984 by a unanimousvote of the seven individuals who were then employed.Only two of those employees are still left on his payroll.One of them is John Carter, who returned after havingbeen discharged on May 2. It is obvious that Goren hasnever reconciled himself to the results of that election.Goren admitted on the record in this case that he "pan-icked" when first hearing about the union organizingcampaign when he fired former employee Dan Smith fordiscriminatory reasons, excusing himself by the fact thathe remstated Smith a day or two after firing him. GorenPrinting I is replete with evidence of hostility on the partof Goren to the whole notion of collective bargaining.That case also demonstrated that Goren's word is not hisbond, even when it is incorporated into a settlementagreement.Goren fired John Carter within 2 months after he andCarter had engaged in an acrimonious exchange whichoccurred in the course of the litigation of an unfair laborpractice complaint. The basis asserted for Carter's dis-charge was a shifting basis. This fact, in and of itself,renders this action suspect. First Goren told Carter thathe was being discharged because the Company was ex-periencing economic difficulties. Then he told Carterthat he was being discharged because of previous mis-conduct, which he referred to in the record as "contractviolations." This meant that cash flow problems did notprompt Carter's discharge but merely provided the set-ting in which it took place. Respondent was under a con-tinuing obligation to the employees to follow seniority inmaking economic layoffs. Although the contract that em-bodied this obligation had expired, the Respondent hadnot negotiated any alternative practice or procedure toreplace seniority and was still held to this standard intaking personnel actions. Its failure to observe seniorityin making an economic layoff is a further mdicia of dis-criminatory intent. However, the Board need not lookmerely to inferences in evaluating Goren's motivation.Goren stated quite emphatically that he had disregardedseniority in selecting Carter for removal in order to getrid of Carter. Having admitted that seniority was not fol-lowed in taking this action, Goren necessarily acknowl-edged that his economic excuse was a pretext. In hisview, it was the pretext for a disciplinary discharge. Touse Goren's expression, it stood to reason that, as long asyou were going to discharge someone, it should be theindividual who had the worst record. This was a flat re-pudiation of Goren's obligation to his employees, whowere protected by seniority in the event of economictroubles, because it was a repudiation of a collectivelybargained obligation, it was a violation of Sections8(a)(1) and (5) of the Act.Goren's alternative ground for removing Carter wasthe second prong of a two-part pretext. Reliance on ele-ments of Carter's misconduct that were remote in timefrom the actual discharge brings this case into line with along series of stale complaint cases, in which the Boardhas found a violation of the Act because an employee'smisconduct was used as the excuse for, rather than themotivating cause for, a discriminatory discharge. FisherStove Works, 235 NLRB 1032, 1038 (1978); Markle Mfg.Co., 239 NLRB 1142 (1979); Buffalo Concrete, 276NLRB 839 (1985). At least one of the violations assertedin support of the action taken•a warning to Cartergiven on May 24, 1985, for taking too long a lunch houron Friday to cash a paycheck•was found by the Boardin Goren Printing I to be a violation of the Act and hencenot a valid basis for discharge.5 All the other shortcom-ings asserted by Goren as the basis for the May 2, 1986disciplinary discharge of Carter were also remote intime. All of them antedated the March unfair labor prac-tice hearing at which Carter testified, and all were atleast 4 months old.Carter's discharge presents a case in which a knownunion adherent was terminated by a Respondent whoharbored deep and abiding animus, who attempted tojustify its action by vacillating between two pretexts, nei-ther of which were valid, and who took the action inquestion not long after an acrimonious exchange that oc-curred in the course of a Board hearing in which the dis-charged employee was giving testimony in support of anunfair labor practice complaint. Moreover, the evidencerelied on by the Respondent in defending its action was,in large measure, provided by the testimony of its presi-dent, whose testimony I flatly discredit on the basis ofdemeanor. Accordingly, I conclude that by dischargingJohn Carter the Respondent violated Section 8(a)(1), (3),and (4) of the Act.In the case of James Vacca, the Respondent's actionwas taken not long after Vacca and Goren had a dis-agreement concerning the progress of contract negotia-tions and Goren's individual approach to labor relations.Vacca was critical of Goren's attitude and was not bash-ful about telling him so. Within 2 weeks, he was gone.Respondent would have us believe that this dischargewas also a product 'of economic circumstances and a de-teriorating cash flow position. However, the data on Re-5 The fact that Goren Printing I was pending on May 2, 1986, beforethe Board on exceptions to a decision by Judge Lmsky is an irrelevancyBecause the warning itself was a violation of the Act from its inception,the stage that litigation had reached at any given point in time in provid-ing a remedy for that violation has no bearing on the nature of an actthat the Respondent asserted here for the 'second time as the basis for adisciplinary action GOREN PRINTING CO.35spondent's monthly gross sales that was placed in evi-dence shows that in May, just before Vacca's discharge,Respondent had experienced a considerable increase inbusiness, due perhaps to the increased size of its salesforce. Although gross sales may not be a complete deter-minant of economic health, they are a reliable measure ofhow much work was available in the shop. This fact,coupled with the further fact that Respondent had justhired a new employee whom it dubbed a working fore-man, demonstrates that lack of work was not a motivat-ing factor in Vacca's discharge. Moreover, a brief 2weeks before this event, Goren was willing to discusswith Vacca the terms of an individual pay increase assoon as Vacca returned from vacation, without any sug-gestion at that time that his services would not beneeded in the future. This further fact convincingly es-tablishes that the excuse offered to Vacca on June 5 byGoren, when he handed Vacca his final checks, was apretext and that the real reason for the discharge wasVacca's recent and emphatic support of collective bar-gaining and his criticism of Goren for failing to bargainin good faith. For these reasons I conclude that by dis-charging James 'Vacca the Respondent violated Section8(a)(1) and (3) of the Act.Respondent's bargaining with the Union for a secondcontract is as replete with illegal conduct as was its bar-gaining for the first contract, as set forth in Goren Print-ing I. Round two was not materially different than roundone and was simply a continuation thereof. The singlemost important feature of bargaining over a second con-tract in the spring and summer of 1986 is that no bar-gaining took place because Goren failed to meet at allwith the Union to discuss contract terms. No excuse forthis dereliction appears in the record. To the contrary,the record is replete with evidence that demonstratesthat Goren continued to act with complete bad faith inmeeting his obligation to bargain collectively. In thespring of 1986 he reneged on his promise to furnish anycounterproposals to an outstanding union proposal thathe had denounced as ridiculous. He told Carlsen that hewas tired of bargaining and that employees should getready to go on strike. He also told the Union during theperiod of time that he was assertedly too preoccupiedwith a landlord and tenant dispute to meet with themand that he would get back to the Union after the evic-tion hearing if be ever got back to them at all. He alsotold the Union on another occasion that he did not havetime to respond to its proposals. As noted above, he at-tempted to bypass the Union and deal directly withVacca concerning the latter's wages. On September 4 heabruptly canceled a scheduled bargaining session on Sep-tember 5 without giving any excuse. Such repeated mis-conduct convincingly establishes that Goren never hadany intention of bargaining in good faith with the Union.By adopting such a bargaining posture, the Respondentviolated Section 8(a)(1) and (5) of the Act. The GeneralCounsel argues that by violating the terms and condi-tions of an expired contract in discharging Carter andVacca the Respondent unilaterally changed the discipli-nary, discharge, and layoff procedures contained in thatdocument. It is almost a philosophical rather than a legalquestion whether a refusal to abide by the terms andconditions of this document amounts to a unilateralchange in its terms and conditions on a permanent basis,as, for example, in the case of a unilaterally institutedwage increase, or whether Goren simply ignored theserequirements on an ad hoc basis in taking action againstthese two union adherents. In any event, Goren's actionrelative to Carter amounts to a repudiation of a collec-tively bargained obligation to his employees and, asnoted above, is a violation of Section 8(a)(1) and (5) ofthe Act.On the foregoing findings of fact and conclusions oflaw, and on the entire record considered as a whole, Imake the followingCONCLUSIONS OF LAW1.Goren Printing Company, Inc. is now and at alltimes material has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Graphic Communications International Union,Boston Local No. 600, AFL-CIO-CLC is a labor orga-nization within the meaning of Section 2(5) of the Act.3.All full-time and regular part-time pressmen, strip-pers, layout artists, shippers, receivers, and cutters em-ployed at the Respondent's Boston, Massachusetts, shop,excluding casual employees, office clerical employees,bookkeepers, managerial employees, salesmen, guards,and supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the meaningof Section 9(b) of the Act.4.At all times material, Graphic CommunicationsInternational Union, Boston Local No. 600, AFL-CIO-CLC has been the exclusive collective-bargaining repre-sentative of all of the employees in the unit found appro-priate in Conclusion of Law 3 for the purpose of collec-tive bargaining within the meaning of Section 9(a) of theAct.5.By failing to bargain collectively in good faith withthe labor organization referred to above in Conclusion ofLaw 4, and by repudiating collectively bargained obliga-tions found in the disciplinary, discharge, and layoff pro-visions of a contract that it had concluded with thatlabor organization, the Respondent violated Section8(a)(5) of the Act.6.By discharging John Carter because he gave testi-mony under the Act, the Respondent violated Section8(a)(4) of the Act.7.By discharging John Carter and James Vacca be-cause of their sympathies with, and activities on behalfof, Graphic Communications International Union, BostonLocal No. 600, AFL-CIO-CLC, the Respondent violat-ed Section 8(a)(3) of the Act.8.By engaging in the unfair labor practices set forthabove in Conclusions of Law 5, 6, and 7, the Respondentviolated Section 8(a)(1) of the Act. The unfair laborpractices have a close, intimate, and adverse effect onthe free flow of commerce within the meaning of Section2(6) and (7) of the Act. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDREMEDYHaving found that the Respondent has committed vari-ous unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take otheraffirmative actions that were designed to effectuate thepurposes and policies of the Act. Because the violationsof the Act found herein and in previous cases are repeat-ed and pervasive and demonstrate an attitude on the partof this Respondent to behave in total disregard for therights of its employees and its obligations under the law,I will recommend to the Board a so-called broad 8(a)(1)remedy designed to suppress any and all violations ofthat section of the Act. Hickmott Foods, 242 NLRB 1357(1979). I will recommend that the Respondent be re-quired to offer full and immediate reinstatement to JohnCarter and to James Vacca, and that they be madewhole for any loss of pay or benefits which they mayhave suffered by reason of the discriminations foundherein in accordance with the formula set forth in theWoolworth case,6 with interest thereon at the adjustedprime rate used by the Internal Revenue Service for thecomputation of tax payments. Olympic Medical Corp., 250NLRB 146 (1980); Isis Plumbing Co., 138 NLRB 716(1962). I will also recommend that the Respondent be re-quired to post the usual notice advising its employees oftheir rights and of the results in this case.The General Counsel requests a visitatorial clause per-mitting the use of discovery should enforcement be nec-essary in a United States court of appeals. Because of theRespondent's obdurate and intransigent behavior in thisand other cases, I readily recommend that such a clausebe placed in the Board's Order. I further recommend tothe Board that the orders in this and other cases be en-forced and that any additional action against this Re-spondent to enforce the Act be taken in contempt pro-ceedings in an appropriate court of appeals.[Recommended Order omitted from publication.]6 F. W. Woolworth Co, 90 NLRB 289 (1950).